  Case 2:21-cv-11692-ES-CLW Document 1 Filed 05/24/21 Page 1 of 7 PageID: 1




E. Evans Wohlforth, Jr., Esq.
Debra A. Clifford, Esq.
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102-5310
973-596-4500
Attorneys for Defendant

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



 RONALD L. TOBIA,                                   Civil Action No. 21-11692

                               Plaintiff,           Document electronically filed
 v.

 CIGNA LIFE AND HEALTH INSURANCE                           NOTICE OF REMOVAL
 CO.,
                                                    [Previously pending in the Superior
                              Defendant.            Court of New Jersey, Essex County,
                                                    Docket No. ESX-L-002674-21]

TO:    Clerk of the Court
       United States District Court
       District of New Jersey
       Martin Luther King Jr. Federal Bldg.
       & U.S. Courthouse
       50 Walnut Street
       Newark, New Jersey 07101

       Othiamba Lovelace, Esq.
       Ronald L. Tobia, Esq.
       TOBIA & LOVELACE, ESQS.,LLC
       5 Sicomac Road
       Suite 177
       North Haledon, NJ 07508
       Attorneys for Plaintiff
       Ronald L. Tobia

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441(a), (c) and 1446, Defendant

Cigna Health and Life Insurance Company (“Cigna”), improperly denominated as Cigna Life and

Health Insurance Co., through its attorneys Gibbons P.C., hereby files this Notice of Removal to
    Case 2:21-cv-11692-ES-CLW Document 1 Filed 05/24/21 Page 2 of 7 PageID: 2




remove the above-captioned civil action, and all claims and causes of action therein, from the

Superior Court of New Jersey, Law Division, Essex County, to the United States District Court

for the District of New Jersey. For the reasons stated below, removal of this action is proper

because (1) the First, Second and Third Counts of the Complaint, Plaintiff challenges Defendant

Cigna’s alleged failure to pay the appropriate amounts for services pursuant to employer-

sponsored health benefits plans governed by the Employee Retirement Income Security Act, 29

U.S.C. § 1001, et seq. (“ERISA”); and (2) the parties in this matter are citizens of different states

and the amount in controversy exceeds $75,000; therefore, this Court has diversity jurisdiction

under 28 U.S.C. § 1332; therefore, these claims are completely preempted by ERISA and this

Court has federal question jurisdiction under 28 U.S.C. § 1331. As to any cause of action not

subject to this Court’s original jurisdiction under 28 U.S.C. § 1331, this Court also has

supplemental jurisdiction under 28 U.S.C. §§ 1367 and 1441(c).


                               I.     PROCEEDINGS TO DATE

        1.     A lawsuit styled Ronald L. Tobia v. Cigna Life and Health Insurance Company, ,

was filed on April 1, 2021, in the Superior Court of New Jersey, Law Division, Essex County (the

“State Court Action”).

        2.     Attached hereto as Exhibit A are copies of all process, pleadings, and orders

received by Cigna relating to the State Court Action, consisting at this time of: (a) Summons; (b)

Complaint, (b) Civil Case Information Statement.1

                              II.    PLAINTIFF’S COMPLAINT



1
 Recitation in this Notice of Removal of certain allegations in the pleadings in this matter is not
an admission of their truth. Defendant does not waive, and hereby expressly reserves, all rights,
privileges, and defenses in this matter.


                                                 2
  Case 2:21-cv-11692-ES-CLW Document 1 Filed 05/24/21 Page 3 of 7 PageID: 3




       3.      Plaintiff alleges that this lawsuit arises from Defendant’s alleged failure “to provide

[plaintiff] health care insurance coverage.” See Ex. A (“Compl.”) ¶ 38; see also id. ¶¶ 5-6, 12-15.

       4.      According to the Complaint, Plaintiff is a former partner of Chiesa Shahinian &

Giantomasi, PC (“CSG”) and received health care benefits pursuant to CSG’s employee-sponsored

health insurance plan. Id. ¶¶ 4-5.

       5.      Plaintiff alleges that he stopped working at CSG March 20, 2020 and enrolled in

COBRA to continue his health benefits under the CSG plan. Id. ¶¶ 11-12.

       6.      After March 20, 2020, plaintiff continued to visit various health care professionals.

Id. ¶ 16. On November 14, 2020, plaintiff fell and fractured his hip, which required him to have

surgery on November 16, 2020. Id. ¶¶ 17-18. Thereafter, Plaintiff is alleged to have required

continuing treatment in the hospital followed by rehabilitative care and home therapy. Id. ¶¶ 19,

23, 24, 27. Plaintiff further alleges that Defendant denied payment to Plaintiff’s medical providers

for all treatment received beginning on March 20, 2020, and otherwise revoked any payments

made to medical providers since March 20, 2020. Id. ¶¶ 29-31, 35.

       7.      The Complaint purports to allege causes of action for Breach of Contract (Count I);

Breach of Fiduciary Duty (Count II); Unjust Enrichment (Count III); and Breach of the Implied

Covenant of Good Faith and Fair Dealing (Count IV). It seeks relief in the form of unspecified

compensatory damages, punitive damages, costs and attorney’s fees.

       8.      Claims at issue in this matter are covered, if at all, by employer-sponsored health-

benefits plans governed by ERISA. See 29 U.S.C. § 1002(1)(A).

       9.      Because, as detailed below, the Complaint seeks reimbursement of amounts paid

for medical services pursuant to an employee-benefit plans subject to ERISA, this action concerns

claims for benefits offered to an ERISA plan participants.




                                                 3
  Case 2:21-cv-11692-ES-CLW Document 1 Filed 05/24/21 Page 4 of 7 PageID: 4




       10.    Plaintiff has alleged that Cigna failed to provide health insurance coverage under

the employer-sponsored health insurance plan to which Plaintiff subscribed and later continued

through COBRA.

     III.    GROUNDS FOR REMOVAL - FEDERAL QUESTION JURISDICTION

       11.    As described in Part II above, because Plaintiff complains about alleged failures to

reimburse benefits under ERISA-governed plans, any state-law claims against Defendant based

upon that alleged failure are completely preempted by ERISA and removable to this Court based

upon its federal-question jurisdiction under 28 U.S.C. § 1331. Upon information and belief,

Plaintiff seeks coverage for medical services under an ERISA-governed policy.

       12.    As the United States Supreme Court has repeatedly held, the “carefully integrated

civil enforcement provisions” in Section 502(a) of ERISA, 29 U.S.C. § 1132(a), set forth the

“exclusive” remedies available for the allegedly erroneous denial, non-payment or underpayment

of benefits available under an ERISA-governed health benefits plan. Pilot Life Ins. Co. v.

Dedeaux, 481 U.S. 41, 54 (1987).

       13.    Indeed, the exclusivity of ERISA remedies is so strong that it permits removal of

any purported state-law cause of action that amounts to an alternative mechanism for enforcing a

claim to ERISA-governed benefits. See Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63-64

(1987) (the preemptive force of ERISA operates to “convert[]” ordinary state law claims into

federal claims for purposes of the well-pleaded complaint rule); see also Aetna Health, Inc. v.

Davila, 542 U.S. 200, 209 (2004) (holding that “any state-law cause of action that duplicates,

supplements or supplants the ERISA civil enforcement remedy conflicts with the clear

congressional intent to make the ERISA remedy exclusive and is therefore pre-empted”).




                                               4
  Case 2:21-cv-11692-ES-CLW Document 1 Filed 05/24/21 Page 5 of 7 PageID: 5




       14.          In Davila, two members of ERISA-governed plans asserted state-law claims against

managed-care companies seeking damages resulting from injuries allegedly sustained as a result

of the defendants’ decision not to cover treatments recommended by the members’ treating

physicians.    Id. at 204-05. There, the Supreme Court held that the state-law claims were

completely preempted by ERISA and thus removable to federal court, because the defendants’

liability for any damages “would exist here only because of petitioners’ administration of ERISA-

regulated benefit plans,” and thus the defendants’ “potential liability under [state law] in these

cases . . . derives entirely from the particular rights and obligations established by the benefit

plans.” Id. at 213.

       15.          The same is true here because the claims set forth in the Complaint derive solely or

in material part from coverage determinations made under the insureds’ ERISA-regulated health

benefit plans. Id. Such claims are preempted “no matter how couched.” Pryzbowski v. U.S.

Healthcare, Inc., 245 F.3d 266, 273 (3d Cir. 2001). The Complaint is thus preempted by ERISA,

and this action is properly removable to this Court. See Davila, 542 U.S. at 213; see also

Pryzbowski, 245 F.3d at 273 (noting that claims challenging the administration of or eligibility for

benefits “fall[] within the scope of § 502(a) and [are] completely preempted”).

              IV.       GROUNDS FOR REMOVAL - DIVERSITY JURISDICTION

       16.          Section 1332 of title 28 of the United States Code provides that this Court shall

have original jurisdiction over controversies between citizens of different States in which the

amount in controversy is in excess of $75,000 exclusive of interest and costs, and that a corporation

shall be deemed a citizen of that State in which it is incorporated and that State in which it has its

principal place of business.




                                                     5
  Case 2:21-cv-11692-ES-CLW Document 1 Filed 05/24/21 Page 6 of 7 PageID: 6




       17.     Defendant is a corporation organized under the laws of the State of Connecticut,

with its principal place of business at 900 Cottage Grove Road, Bloomfield, CT. Defendant is thus

a citizen of Connecticut and no other state.

       18.     Plaintiff alleges in the Complaint that he is a resident of Maplewood, New Jersey.

Thus, on information and belief, Plaintiff is not a citizen of Connecticut and its citizenship is thus

diverse from Defendant.

       19.     Upon information and belief, the Complaint seeks monetary relief in an amount

exceeding $75,000.

       20.     Because Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds $75,000, this action is properly removed to this Court pursuant to 28 U.S.C.

§ 1441(a).

                          V.      SUPPLEMENTAL JURISDICTION

       21.     This Court has supplemental jurisdiction over any non-ERISA causes of action

which may be construed in Plaintiff’s Complaint under 28 U.S.C. §§ 1367 and 1441(c).

                                          VI.     VENUE

       22.     The State Court Action was filed in the Superior Court of New Jersey, Law

Division, Essex County, which is within this judicial district. See 28 U.S.C. § 110. This Court is

thus the proper court for removal under 28 U.S.C. §§ 1441(a), 1446(a).

                                      VII.      TIMELINESS

       23.     Defendant Cigna Health and Life Insurance Company was served with a copy of

the Complaint on April 26, 2020 via Federal Express at an office in Morristown, New Jersey.

       24.     Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446,

because 30 days has not passed under Fed. R. Civ. P. 6 since receipt by Defendant, through proper




                                                  6
  Case 2:21-cv-11692-ES-CLW Document 1 Filed 05/24/21 Page 7 of 7 PageID: 7




service of a copy of the initial pleading setting forth the claim for relief upon which the action or

proceeding is based. Murphy Bros. v. Michetti Pipe Stringing, 526 U.S. 344, 356 (1999) (holding

that proper service under state law triggers the time period for filing of removal).

                                         VIII. NOTICE

       25.     Defendant will give written notice of the filing of this Notice of Removal to

Plaintiff’s counsel of record, as required by 28 U.S.C. § 1446(d), and a copy of this Notice, together

with a Notice of Filing Notice of Removal, will be filed electronically with the clerk of the Superior

Court of New Jersey, Law Division, Essex County.

                                          CONCLUSION

       26.     This Notice of Removal is signed pursuant to Federal Rule of Civil Procedure 11,

as required by 28 U.S.C. § 1446(a).

       27.     Based on the foregoing, Cigna respectfully requests that this action proceeds in this

Court as an action properly removed to it.

                                               Respectfully submitted,


 Dated: May 24, 2021                          By: s/ E. Evans Wohlforth, Jr.
        Newark, New Jersey                        E. Evans Wohlforth, Jr., Esq.
                                                  Debra A. Clifford, Esq.
                                                  GIBBONS P.C.
                                                  One Gateway Center
                                                  Newark, NJ 07102-5310
                                                  Tel: (973) 596-4879
                                                  Fax: (973) 639-6486
                                                  ewohlforth@gibbonslaw.com




                                                  7
